304 F.2d 876
Willie Amos WIGGS, Appellant,v.UNITED STATES of America, Appellee.
No. 19473.
United States Court of Appeals Fifth Circuit.
June 29, 1962, Rehearing Denied Aug. 2, 1962.

Philip D. Beall, Forsyth Caro, Beall & Caro, Pensacola, Fla., for appellant.
Clinton Ashmore, U.S. Atty., C. W. Eggart, Jr., Asst. U.S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and CARSWELL, district judge.
PER CURIAM.


1
This appeal is controlled by the principle, here fully sustained by the facts, that where there is probable cause for the arrest, the search incident thereto is, and was in this instance valid.  Cf. Moore v. United States, 5 Cir., 1961, 296 F.2d 519; United States v. Potts, 6 Cir., 1961, 297 F.2d 68.


2
This being so, the judgment of conviction is


3
Affirmed.